Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No. 1 to Registration Statement on Form S-3 of Giga-tronics Incorporated of our report dated June 9, 2015 relating to the consolidated financial statements appearing in the Annual Report on Form 10-K of Giga-tronics Incorporated for the year ended March 28, 2015, and to the reference to us under the heading “Experts” in the prospectus. /s/ Crowe Horwath LLP San Francisco, California August 20, 2015
